U. S. Securities and Exchange Commission Washington, D. C. 20549 FORM 10-Q x QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2014 o TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File No. 0-54744 WONHE HIGH-TECH INTERNATIONAL, INC. (Name of Registrant in its Charter) Nevada 26-0775642 (State of Other Jurisdiction of incorporation or organization) (I.R.S.) Employer I.D. No.) Room 1001, 10th Floor, Resource Hi-Tech Building South Tower No. 1 Songpingshan Road, North Central Avenue North High-Tech Zone Nanshan District, Shenzhen, Guangdong Province, P.R. China 518057 (Address of Principal Executive Offices) Issuer's Telephone Number: 852-2815-0191 Indicate by check mark whether the Registrant (1) has filed all reports required to be filed by Sections 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesxNoo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files.)YesxNoo Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act) YesoNox Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check One) Large accelerated filero Accelerated filero Non-accelerated filero Smaller reporting companyx APPLICABLE ONLY TO CORPORATE ISSUERS: Indicate the number of shares outstanding of each of the Registrant's classes of common stock, as of the latest practicable date: May 15, 2014 Common Voting Stock: 38,380,130 WONHE HIGH-TECH INTERNATIONAL, INC. QUARTERLY REPORT ON FORM 10-Q FOR THE FISCAL QUARTER ENDED MARCH 31, 2014 TABLE OF CONTENTS Page No Part I Financial Information Item 1. Financial Statements (unaudited): Consolidated Balance Sheets (Unaudited) – March 31, 2014 and December 31, 2013 1 Consolidated Statements of Income and Other Comprehensive Income (Unaudited) - for the Three Months Ended March 31, 2014 and 2013 3 Consolidated Statement of Changes in Stockholders Equity (Unaudited) for the Three Months Ended March 31, 2014 and 2013 5 Consolidated Statements of Cash Flows (Unaudited) – for the Three Months Ended March 31, 2014 and 2013 6 Notes to Consolidated Financial Statements (Unaudited) 7 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 27 Item 3 Quantitative and Qualitative Disclosures about Market Risk 35 Item 4. Controls and Procedures 35 Part II Other Information Item 1. Legal Proceedings 36 Items 1A. Risk Factors 36 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 36 Item 3. Defaults upon Senior Securities 36 Item 4. Mine Safety Disclosures 36 Item 5. Other Information 36 Item 6. Exhibits 36 Signatures 37 WONHE HIGH-TECH INTERNATIONAL, INC. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS (IN U.S.$) ASSETS March 31, December 31, (Unaudited) Current assets: Cash $ $ Inventory Prepaid expenses Total current assets Fixed assets Less: accumulated depreciation ) ) Fixed assets, net Other assets: Intangible assets, net Other assets – principally security deposits Prepaid income taxes Total other assets TOTAL ASSETS $ $ See accompanying notes to the consolidated financial statements. 1 WONHE HIGH-TECH INTERNATIONAL, INC. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS (IN U.S.$) LIABILITIES AND STOCKHOLDERS’ EQUITY March 31, December 31, (Unaudited) Current liabilities: Accounts payable $ $ Payroll payable Taxes payable Loan from Stockholder Accrued expenses and other payables Total current liabilities Commitments and Contingencies Stockholders’ equity: Preferred stock: $0.001 par value; 10,000,000 shares authorized; none issued and outstanding - - Common stock: $0.001 par value; 90,000,000 shares authorized; 38,380,130 shares issued and outstanding at March 31, 2014 and December 31, 2013 Additional paid-in capital Statutory reserve fund Retained earnings Other comprehensive income Stockholders’ equity before noncontrolling interests Noncontrolling interests Total stockholders’ equity TOTAL LIABILITIES AND STOCKHOLDERS’ EQUITY $ $ See accompanying notes to the consolidated financial statements. 2 WONHE HIGH-TECH INTERNATIONAL, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF OPERATIONS AND OTHER COMPREHENSIVE (LOSS) INCOME FOR THE THREE MONTHS ENDED MARCH 31, 2(UNAUDITED, IN U.S.$) Three Months Ended March 31, 　 Sales $
